DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites the limitation "the antenna elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Similar scenario exists in claim 10, 15, and 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Zhang et al (US 2018/0019795).
Regarding claim 1, Zhang et al teach a method for reciprocity-based transmission in a radio communication network (see abstract “ leveraging the channel reciprocity characteristics of TDD systems”), the method being performed in a base station comprising: obtaining a channel estimation of receive, Rx, quantities of a set of Rx and transmit, Tx, distribution networks (paragraph 0058 “an eNB can obtain a downlink channel estimate on the t receive antennas that are symmetrically matched with the t transmit antennas with channel reciprocity”; obtaining a channel estimation of Rx quantities of a set of Rx distribution networks (see paragraph 0075 and 0076 “UE calculates the unmatched channel estimate for the unmatched receive antennas” and “UE calculates the unmatched channel estimate for the unmatched receive antennas”); and performing reciprocity-based transmission with utilization of the obtained channel estimation of Rx quantities of both the set of Rx and Tx distribution network and the set 
Regarding claim 2, which inherits the limitations of claim 1, Zhang et al further teach wherein the step of performing further comprises performing reciprocity-based beamforming (see paragraph 0058, 0074 – 0076 and figure 5A).
Regarding claim 6, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 
Regarding claim 7, which inherits the limitations of claim 6, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 11, the claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 
Regarding claim 12, which inherits the limitations of claim 11, the claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 16, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto. 
Regarding claim 17, which inherits the limitations of claim 16, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0019795) in view of Blech et al (US 2013/0162475).
Regarding claim 5, which inherits the limitation of claim 1, Zhang et al does not expressly disclose Rx antenna element with RX/TX antenna elements. However, in analogous art, Blech et al teach the antenna elements of the set of Rx distribution networks are interlaced with the antenna elements of the set of Rx and Tx distribution networks (see figure 5). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to interlace the transmit and receive antenna elements. The motivation or suggestion to do so is to reduce the size of the antenna array system. 
Regarding claim 10, which inherits the limitations of claim 6, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 11, the claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
.

Allowable Subject Matter
Claims 3, 4, 8, 9, 13, 14, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633